DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title will have to be changed to more closely reflect the claimed subject matter. 
Claim Objections
A ZFN (singular) cannot comprise a 1st and 2nd ZFN as required in claim 1. 
Claim 1 can be written more clearly as ---A method of integrating a donor sequence into the genome of an isolated mammalian cell, the method comprising: 
a) introducing a pair of zinc finger nucleases (ZFNs) into an isolated mammalian cell such that a target sequence in an endogenous gene is cleaved, followed by 
b) introducing an adenoassociated viral (AAV) vector comprising a donor sequence into the cell such that the donor sequence is integrated into the cleaved target sequence---. 
The phrase “at least one nuclease” in claim 2 lacks antecedent basis. ---wherein the pair of ZFNs is introduced at least 4 hours before the AAV vector—would be clear. 
Claim 3 is unclear because it further limits what is being “administered”, i.e. RNA, but nothing is “administered” in claim 1. Claim 1 requires “introducing” ZFNs, i.e. proteins. While the ZFNs may be “introduced” to a cell using RNA, and RNA encoding the ZFNs may be administered to the cell, ZFNs (proteins) cannot be administered “as RNA” because they are proteins. The phrase ---wherein the pair of ZFNs are introduced 
Claim 5 can be written more clearly as ---wherein the pair of ZFNs is introduced using one or more AAV vector---. 
Claim 6 can be written more clearly as ---a safe-harbor gene---. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
integrating a donor sequence into the genome of an isolated mammalian cell, the method comprising: 
a) introducing a pair of zinc finger nucleases (ZFNs) into an isolated mammalian cell such that a target sequence in an endogenous gene is cleaved, followed by 

does not reasonably provide enablement for i) introducing a pair of ZFNs “that cleaves an endogenous gene” as broadly encompassed by claim 1 without a clear positive indication that cleavage has occurred, ii) targeting any “safe-harbor gene” in any species other than a mammalian albumin gene, iii) introducing a genetically modified cell into a subject with a functional protein deficient as broadly encompassed by claim 7 without a clear indication that the cell functionally expresses the protein that is lacking in the subject or a clear indication that administration of the cell has a therapeutic effect; or iv) administering any cell, specifically stem cell, into any subject via any route of administration to provide any functional protein lacking/deficient in the subject as broadly required in claim 7. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
i) The specification does not enable introducing a pair of ZFNs “that cleaves an endogenous gene” as broadly encompassed by claim 1 without a clear positive indication that cleavage has occurred. Claim 1 is drawn to introducing an AAV comprising one or more transgenes into an isolated cell and introducing 1st and 2nd ZFNs “that cleaves an endogenous gene” before the AAV such that the one or more transgenes are integrated into the cleaved endogenous gene. As written, the phrase “that cleaves an endogenous gene” is a functional limitation of the ZFNs; it is not a clear indication that cleavage occurs. However, the last lines of claim 1 require integrating the 
ii) The specification does not enable targeting any “safe-harbor gene” in any species as broadly encompassed by claim 6 other than a mammalian albumin gene. Claim 6 encompasses targeting any “safe-harbor gene” in any species. 
Cui (Clin Exp Metastasis, 2009, Vol. 26, pg 849-934, abstract only on pg 883) taught isolated cells with an exogenous gene inserted into the AAVS1 gene using ZFNs.  The exogenous gene may be under the control of an “investigator-specified promoter” or the native promoter of the p84 gene that resides in the AAVS1 locus and provides constitutive expression in all human cells.  
Lombardo (Molecular Therapy, May 2009, Vol. 17, No. Suppl. 1, pg S168) taught modifying human fibroblasts, keratinocytes, and T-cells with an exogenous nucleic acid sequence encoding GFP using two integrase-defective lentiviral vectors – one encoding a gene optimized heterodimeric ZFN pair specific for the safe harbor CCR5 and AAVS1 genes and one encoding the exogenous GFP gene.  Lombardo concluded AAVS1 was a suitable safe harbor gene for expressing exogenous genes.  

Benabdallah (Cytotherapy, 2010, 12, 394-399) taught isolated human mesenchymal stem cells with an exogenous Epo gene operably linked to a PGK promoter integrated specifically into a CCR5 gene using ZFNs.  
DeKelver (Genome Res., 2010, 1133-1142) taught various isolated cells (HEK293 and ES cells, Fig. 5) having an exogenous GFP gene integrated specifically into the endogenous AAVS1 coding region using ZFNs (Fig. 1B).  The GFP gene may be operably linked to an endogenous AAVS1 promoter or have its' own promoter (pg 1134, col. 2, lines 6-9).  
Gregory (WO 2010/117464) taught isolated human mesenchymal stem cells (MSC) having an exogenous nucleic acid sequence encoding GFP operably linked to an aP2 promoter integrated specifically into the CCR5 gene using vectors – one encoding a pair of ZFNs that cleave the CCR5 gene and one that introduces the exogenous nucleic acid sequence (174, Example 1) and bone marrow derived MSC encoding EPO operably linked to a PGK promoter integrated specifically into the CCR5 gene using vectors (181, Example 2). Example 5 taught isolated ES cells with an exogenous nucleic acid sequence encoding GFP integrated into an AAVS1 gene.  The GFP was operably linked to the endogenous AAVS1 promoter or a PGK promoter (197-200).  CCR5 (30-32,34-38,88,111,174, (Example 1),181, (Example 2) and AAVS1 (27,40-42,88, 197 (Example 5) as safe harbor genes are discussed throughout.  Various 
Weinstein (WO 2011/011767) taught isolated cells having exogenous proteins operably linked to promoter integrated into a rosa26 (122,367 (Example 2)) or HPRT (122) gene. The cells may be hematopoietic stem cell (208), multipotent or iPS cell (347). The exogenous protein may be a marker protein or glucose 6 phosphatase (G6P) which treats glycogen storage disease type 1; low density lipoprotein (LDL) receptor (159) which treats familial hypercholesterolemia (FH); CPS1, argininosuccinate synthase 1, argininosuccinate lyase, arginase, which treat urea disorder; transthyretin (217 et al) which treats ATTR; ATP7B which treats Wilson’s disease; phenylalanine hydroxylase (PAH) which treats phenylketonuria (PKU); lipoprotein lipase (LPL) which treats lipoprotein lipase deficiency (LPLD).  Expression may be with or without a promoter (122), i.e. endogenous or endogenous promoter (115). 
Danos (WO 2011/104382) taught isolated CHO cells having an exogenous neomycin resistance gene operably linked to a CMV promoter integrated specifically into a (safe harbor) CH gene (CH3, CH4, CH6, et al.) using a meganuclease (Fig. 13).  
Doyon (WO 2011/097036) taught isolated cells having an exogenous gene integrated into a CCR5 gene for treating deficiencies in urea cycle disorder, Wilson’s disorder, or other metabolic disorders (paragraph 134).  The cell may be a bone marrow cell (paragraph 123,126,128,141), or iPS cell (paragraph 126,141) as in claim 2.  
Hockemeyer (Nature Biotechnol., July 7, 2011, Vol. 29, pg 731-734) taught isolated ES and iPS cells having an exogenous GFP gene specifically integrated into an 
Chandrasegaran (WO 2012/015938) taught isolated cells having an exogenous gene integrated into a CCR5 (pg 29) or AAVS1 gene for treating deficiencies in urea cycle disorder, Wilson’s disorder, or other metabolic disorders (pg 27-28).  The cell may be a bone marrow cell (pg 25, lines 3-28), or iPS cell (pg 34, lines 9-15; pg 41, lines 6-7; pg 46, line 32) as in claim 2.  Anguela (Blood, Nov. 16, 2012, Vol. 120, No. 21, pg 751) taught mouse cells in vivo with an exogenous Factor VIII gene inserted into the albumin gene using ZFNs.  
Wang (Circ. Res. Dec. 7, 2012, Vol. 111, No. 12, pg 1494-1503) taught modifying a safe harbor AAVS1 gene in iPS cells using ZFNs.
Rebar (WO 2013/044008) taught an isolated cell having an exogenous gene integrated into an albumin gene using ZFNs. The cell may be a liver cell (i.e. hepatic cell, paragraph 156) bone marrow cell or iPS cell (paragraph 162) as in claim 2.  The safe harbor gene (paragraph 76) is AAVS1 (paragraph 27,199,208) or CCR5 (paragraphs 62,93,108) as in claim 3.  Transcription may be driven by the endogenous promoter (paragraph 15) as in claim 5 or the exogenous sequence may comprise an exogenous promoter (paragraph 75, 81) as in claim 6.  
Anguela (Blood, Nov. 15, 2013, Vol. 122, No. 21, pg 720) taught mouse cells in vivo with an exogenous Factor VIII gene inserted into the albumin gene using ZFNs.  The exogenous gene was under the control of the native albumin enhancer/promoter.  To further optimize in vivo ZFN-based genome editing, codon optimization and inclusion of a intron in the expression cassette was performed.  Importantly, a single intravenous 
The specification teaches inserting a gene of interest using ZFNs that target exon 1 of the mouse or human albumin gene using US Patent Applications 13/624193 and 13/624217 (Publications 2013/0177983 and 2013/0177960) incorporated by reference by applicants on pg 27, line 17; pg 54, para 172, of the original specification. Furthermore, applicants describe administering AAV-ZFNs that recognize rhesus albumin followed by administering AAV-donor encoding hF9 flanked by rhesus albumin homology arms to rhesus hepatocytes (pg 54, Example 2). These three species (mouse, human and rhesus) would adequately enable the genus of mammalian albumin gene as the “safe harbor gene” in claim 6. However, claim 6 encompasses any species of any type of safe harbor gene, but the specification does not correlate the mammalian albumin “safe harbor” to a reasonable number of species of AAVS1, PITX3 CCR5, HPRT within the genus of “mammalian”. Nor does the specification teach a reasonable number of species within the realm of non-mammalian “albumin” genes, non-mammalian AAVS1 or CCR5 genes, or any other non-mammalian safe harbor genes. Without such guidance it would have required those of skill undue experimentation to determine how to use the method of claim 6 is species other than mammals or any 

iii) The specification does not enable introducing a genetically modified cell into a subject with a functional protein deficient as broadly encompassed by claim 7 without a clear indication that the cell functionally expresses the protein that is lacking in the subject or a clear indication that administration of the cell has a therapeutic effect. Claim 7 is drawn to administering the genetically modified cell of claim 1 into a subject that has a functional protein lacking/deficient. As written, the claim merely requires administering the cell without a clear indication that the cell expresses the protein that is lacking/deficient in the subject or that any therapeutic effect occurs. The specification is limited to administering a genetically modified cell that functionally expresses the lacking/deficient protein and obtaining a therapeutic effect. The specification does not provide an enabled use for merely administering the cell without it functionally expressing the lacking/deficient protein or obtaining a therapeutic effect. Accordingly, it would have required those of skill undue experimentation to use the method as written. 

iv) The specification does not enable administering any cell, specifically stem cell, into any subject via any route of administration to provide any functional protein lacking/deficient in the subject to obtain a therapeutic effect – the sole disclosed purpose of the method of claims 7 and 8. 

Li (Nature, July 14, 2011, Vol. 475, No. 7355, pg 217-221, plus Supplemental Material) taught "it is unclear whether ZFNs can induce [double stranded breaks] and stimulate genome editing at a clinically meaningful level in vivo" and that while ZFN driven correction of the can be achieved in vivo, it merely remains a "possibility" that genome editing is a viable strategy for the treatment of genetic disease (abstract). The technique used by Li required a chimeric ZFN comprising the therapeutic factor IX protein and a portion of the endogenous mutated blood coagulation factor IX encoded by the endogenous "F9" gene for integration. The ZFNs of Li are specific to the human factor IX gene. Li is limited to the chimeric nucleic acid sequence being delivered intravenously in an AAV vector (pg 218, col. 2, last 3 lines).
High (Nature, 2005, Vol. 435, pg 577 and 579) taught using ZFNs for gene therapy held promise but in vitro success was merely a step towards therapy. "[S]several hurdles remain before this technique can be successfully translated to humans" (pg 579, col. 3, last full paragraph). High indicates the technique is limited to ex vivo manipulation because strategies for in vivo gene delivery are too inefficient (the art did not teach how to use transgenes encoding ZFNs in vivo). Finally, High taught the specificity of the ZFNs and whether deletions or rearrangements at the target site occur have yet to be determined (last full paragraph). 
Ex vivo gene therapy (claim 7)
The route of administration, vector, promoter, or level of expression required to 
Crystal (Science, 1995, Vol. 270, No. 5235, pg 404-410) reviewed various vectors known in the art and indicates that "among the design hurdles for all vectors are the need to increase the efficiency of gene transfer, to increase target specificity and to enable the transferred gene to be regulated" (page 409).  
Palu (J. Biotechnol., 1999, Vol. 68, pg 1-13) taught that despite progress there were still no examples of therapeutic outcome.  
Luo (Nature Biotechnol., 2000, Vol. 18, pg 33-37) taught nonviral delivery systems for gene therapy did not provide adequate amounts of transfection and exogenous DNA expression.  
st paragraph) taught “though gene therapy holds great promise for the achievement of this task, the transfer of genetic material into higher organisms still remains an enormous technical challenge.”  Johnson-Saliba (Curr. Drug. Targets, 2001, Vol. 2, pg 371-399) concurs stating that “although thousands of patients have been involved in clinical trials for gene therapy, using hundreds of different protocols, true success has been limited. A major limitation of gene therapy approaches, especially when non-viral vectors are used, is the poor efficiency of DNA delivery” (Abstract).  Such problems with delivery continue to plague the field of gene therapy.  Shoji (Current Pharmaceutical Design, 2004, Vol. 10, pg 785-796) characterized the current state of the art as the "tragic failure of gene therapy" because of poor delivery of gene based-medicines due to the lack of an appropriate vector that "fulfills the necessary requirements, including high transfection efficiency, non-toxicity, non-pathogenicity, non- immunogenicity, [and] non-tumorgenicity."
This is evidenced by Edelstein (Journal Gene Med., 2004, Vol. 6, pg 597-602) who taught the administration of adenovirus encoding ornithine transcarbamylase (OTC) to a patient with OCT deficiency caused unexpected inflammation and death of the patient.  Therefore, the state of the art at the time of gene therapy was that the route of administration, vector, promoter, or level of expression required to target a specific tissue of interest such that a desired clinical effect was obtained using gene therapy was unpredictable.  
Deonarain, Verma, Crystal, Pfeifer, Johnson-Saliba and Shoji are relevant because the cells used in the method claimed comprise a vector for gene therapy.  The nd paragraph in col. 3.  Crystal acknowledges that gene therapy includes ex vivo therapy, i.e. cells containing retrovirus, (pg 404, col. 1, line 9, and last partial paragraph; pg 405, col. 3, 2nd full paragraph), that all discussion of retroviral vectors relate to ex vivo gene therapy because "retrovirus vectors have been used almost entirely in ex vivo gene transfer trials” (pg 404, col. 3, line 9) and that “No human disease has been cured by human gene transfer, and it is not clear when this will be accomplished.” (pg 407, col. 1, lines 6-9).  Pfeifer discusses ex vivo gene therapy on pg 199, last partial paragraph, and teaches the “use of retroviral vectors in this setting is hampered by the low frequency of gene delivery, as transduction by retrovirus vectors occurs only in cells that are replicating at the time of infection.”  
Therefore, the state of the art at the time of gene therapy was that the route of administration, vector, promoter, or level of expression required to target a specific tissue of interest such that a desired clinical effect was obtained using gene therapy was unpredictable.  
Teachings in the specification
Example 1 (pg 53) teaches administering mRNA encoding a pair of ZFN that cleave an endogenous albumin gene into human hepatocytes followed by an AAV-donor flanked by human albumin gene homology arms. Pg 54, line 3, teaches administering mRNA encoding ZFN pairs that target human albumin gene sequences 
Example 2 (pg 54) describes administering an AAV-donor encoding human Factor IX (FIX) flanked by homology arms specific for the rhesus albumin gene into isolated rhesus hepatocytes followed 24 or 48 later by administering mRNA encoding a pair of ZFNs that cleave an endogenous rhesus albumin gene into rhesus hepatocytes (pg 54, line 24). Pg 55, line 4-6, teaches transfection of ZFN mRNA 24 hours after addition of AAV-donor was optimal for transgene expression. 
Example 3 (pg 55) confirms optimal delivery of AAVs encoding ZFN (not mRNA) was 24 hours after addition of AAV-donor. 
Example 4 (pg 56) appears to describe administering the donor sequence encoding hF9 flanked with homology arms that recognize a rhesus albumin gene into rhesus hepatocytes (pg 56, lines 17-20). “Experimental conditions were those described in Example 3” (pg 56, line 21) where a delay of 24 hours [between administering the AAV-donor and AAV-ZFNs] provided optimal gene expression. See Fig. 6.
Example 5 (pg 56) teaches administering rhesus albumin-specific AAV-ZFNs to isolated rhesus hepatocytes (pg 57, lines 5-8) followed by an AAV-donor encoding hF9 flanked by human albumin homology arms (therefore, integration can only occur through NHEJ). Example 5 taught a 24 hour delay after administering AAV-ZFNs increased expression of the AAV-donor. See Figure 7. 
Example 1-5 teach making isolated rhesus hepatocytes but not that the amount of FIX expression obtained was capable of treating Hemophilia B. 

Example 7 (pg 60) describes administering AAV-ZFNs that recognize rhesus albumin to rhesus monkeys (pg 60, line 5) followed by administering AAV-donor encoding hF9 flanked by rhesus albumin homology arms. Fig. 11A shows transgene expression was obtained with a delay of 1-3 days between ZFNs and donor. Example 7 does not teach the route of administration for either set of AAV vectors. Example 7 does not teach the amount of FIX expression was therapeutic or was capable of targeting the desired tissue of interest. Example 7 does not teach the monkeys were models of Hemophilia B and “a functional [F9] protein lacking or deficient” as encompassed by claim 7. Example 7 does not teach expression of wild-type exogenous FIX in the presence of a mutant FIX that causes Hemophilia B in a subject would treat disease. 
The specification does not teach the target tissue for administering genetically modified hepatocytes expressing F9 required for a therapeutic effect. The specification does not teach any route of administration as broadly encompassed by claim 7 would target the desired tissue required for a therapeutic effect. The specification does not provide adequate guidance that the exogenous expression of wild-type F9 under the control of an endogenous albumin promoter in any desired tissue would overpower or negate the continued expression of the aberrant F9 which is still endogenously expressed in the subject. Assuming it is possible, the specification does not teach the amount of exogenous F9 in the desired target tissue required to overpower and outweigh expression of endogenous aberrant F9 such that a therapeutic result occurs.  
The specification fails to correlate F9 embodiments to any other protein “lacking or deficient” in a subject. The specification does not teach any other protein lacking/deficient in any subject in any species. The specification does not correlate the amount of cells, route of administration, and amount of exogenous F9 expression required for treatment to any other cell type, target tissue, route of administration, or therapeutic level of expression for any other protein. 
Given the unpredictability of gene therapy taken with the lack of guidance in the specification it would have required those of skill undue experimentation to inject a 
Written Description
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
i) The specification does not provide adequate written description for targeting any “safe-harbor gene” in any species as broadly encompassed by claim 6 other than a mammalian albumin gene. Claim 6 encompasses targeting any “safe-harbor gene” in any species. 
The state of the art of “safe-harbor genes” is described above. 
The specification teaches inserting a gene of interest using ZFNs that target exon 1 of the mouse or human albumin gene using US Patent Applications 13/624193 and 13/624217 (Publications 2013/0177983 and 2013/0177960) incorporated by reference by applicants on pg 27, line 17; pg 54, para 172, of the original specification. Furthermore, applicants describe administering AAV-ZFNs that recognize rhesus albumin followed by administering AAV-donor encoding hF9 flanked by rhesus albumin homology arms to rhesus hepatocytes (pg 54, Example 2). These three species (mouse, human and rhesus) would adequately enable the genus of mammalian albumin gene as the “safe harbor gene” in claim 6. However, claim 6 encompasses any species 

ii) The specification does not provide adequate written description for administering any cell, specifically stem cell, into any subject via any route of administration to provide any functional protein lacking/deficient in the subject to obtain a therapeutic effect – the sole disclosed purpose of the method of claims 7 and 8.
Claim 7 encompasses administering any cell type of any species via any route of administration to a subject that is lacking/deficient in any protein. Claim 7 does not require the protein expressed in the cell restores the protein that is lacking/deficient in the subject. 
Example 1-5 teach making isolated rhesus hepatocytes expressing exogenous wild-type factor 9 (F9) under the control of an endogenous albumin promoter but not that the amount of F9 expression obtained was capable of treating Hemophilia B. 
Example 6 (pg 58) describes administering AAV-ZFNs that recognize mouse albumin into the tail vein of mice (pg 58, line 27) followed by administering AAV-donor encoding hF9 flanked by mouse albumin homology arms. The genome of liver cells 
Example 7 (pg 60) describes administering AAV-ZFNs that recognize rhesus albumin to rhesus monkeys (pg 60, line 5) followed by administering AAV-donor encoding hF9 flanked by rhesus albumin homology arms. Fig. 11A shows transgene expression was obtained with a delay of 1-3 days between ZFNs and donor. Example 7 does not teach the route of administration for either set of AAV vectors. Example 7 does not teach the amount of FIX expression was therapeutic or was capable of targeting the desired tissue of interest. Example 7 does not teach the monkeys were models of Hemophilia B and “a functional [F9] protein lacking or deficient” as encompassed by claim 7. Example 7 does not teach expression of wild-type exogenous FIX in the presence of a mutant FIX that causes Hemophilia B in a subject would treat disease. Example 7 does not correlate FIX to any other protein or disease. Example 7 does not enable using any route of administration or targeting any tissue of interest as broadly encompassed by claim 19. Example 7 does not correlate administering vectors 
The specification does not teach the target tissue for administering genetically modified hepatocytes expressing F9 required for a therapeutic effect. The specification does not teach any route of administration as broadly encompassed by claim 7 would target the desired tissue required for a therapeutic effect. The specification does not provide adequate guidance that the exogenous expression of wild-type F9 under the control of an endogenous albumin promoter in any desired tissue would overpower or negate the continued expression of the aberrant F9 which is still endogenously expressed in the subject. Assuming it is possible, the specification does not teach the amount of exogenous F9 in the desired target tissue required to overpower and outweigh expression of endogenous aberrant F9 such that a therapeutic result occurs.  
Accordingly, the specification lacks written description for administering any genetically modified cell expressing F9 to a subject Hemophilia B with “a functional [F9] protein lacking or deficient” as encompassed by claim 7 to treat disease. 
The specification fails to correlate F9 embodiments to any other protein “lacking or deficient” in a subject. The specification does not teach any other protein lacking/deficient in any subject in any species. The specification does not correlate the amount of cells, route of administration, and amount of exogenous F9 expression required for treatment to any other cell type, target tissue, route of administration, or therapeutic level of expression for any other protein. Accordingly, the specification lacks written description for administering any genetically modified cell expressing any other 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The concept of administering “a zinc finger nuclease (ZFN) that [ ] comprises first and second ZFNs” in claim 1 is indefinite because it is illogical. One ZFN protein (singular) does not comprise 1st and 2nd ZFN proteins (plural). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
The phrase “the at least one nuclease” in claim 2 lacks antecedent basis. 
The phrase “wherein the ZFNs of the ZFN are administered as RNA” in claim 3 does not further limit claim 1 because claim 1 is limited to administering a ZFN protein. While the protein may be introduced to a cell using RNA, the concept of administering RNA in claim 3 cannot further limit administering protein as required in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Holmes (2015/0110762; effective filing date 10-17-13, the filing date of provisional application 61/892348).
Holmes delivered a mRNA encoding a pair of ZFNs that target a sequence in an endogenous CCR5 gene into human hematopoietic stem cells (i.e. CD34+) (pg 19, para 178) followed 20 hours later (after electroporation (“EP”)) by an AAV6 vector comprising a donor sequence such that the target sequence was cleaved and the donor sequence was integrated into the target sequence (pg 4, para 26, Fig. 3B; Example 4 on pg 20). Holmes taught “almost no TI [occurred] when the donor was provided 20 hours after nuclease transfection” – para 187 – which is still “integrating” as required in claim 1. 
Claims 2-4, 6, 9 have been included for reasons set forth in the rejection. 
Claim 5 has been included because Holmes taught the ZFNs can be administered using an AAV vector (pg 18, para 164).
Claim 7 has been included because Holmes taught the cell can be administered to a subject (para 11, 136). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) .

Claims 1, 3, 5-8 are rejected under 35 U.S.C. 102a as being anticipated by DeKelver (2008/0299580).
DeKelver transfected isolated human K562 or 293T cells animal cells with a vector comprising a donor sequence and a vector encoding a pair of ZFNs that target a sequence in an endogenous AAVS1 gene such that the donor sequence was integrated into the target gene (pg 11-12, para 126-128; pg 16, Example 2). The donor can be delivered using an AAV vector, specifically (para 154, 156). The exogenous sequence can be introduced prior to, concurrently with, or subsequent to, the nuclease pair (para 137). Therefore, DeKelver taught all the limitations of claim 1. 
Claim 3 has been included because the ZFNs can be delivered using RNA (para 145).
Claim 5 has been included because ZFNs can be delivered using AAV (para 154, 156). 
Claim 6 has been included because AAVS1 is a safe harbor gene.
Claim 7 has been included because DeKelver taught the cell can be administered to a subject lacking a protein (para 11, 136). The donor sequence encoded a protein (claim 13)(Fig. 1) that may fix an aberrant gene in a cell (para 132, 155). 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver (2008/0299580).
DeKelver transfected isolated human K562 or 293T cells animal cells with a vector comprising a donor sequence and a vector encoding a pair of ZFNs that target a sequence in an endogenous AAVS1 gene such that the donor sequence was integrated into the target gene (pg 11-12, para 126-128; pg 16, Example 2). The donor can be delivered using an AAV vector, specifically (para 154, 156). The donor sequence can be introduced prior to, concurrently with, or subsequent to, the nuclease pair (para 137). Therefore, DeKelver taught all the limitations of claim 1. DeKelver did not teach introducing the ZFNs at least 4 hours before the donor sequence as required in claim 2. 
However, it was well within the purview of the artisan at the time of filing to interpret the teaching of introducing the donor sequence subsequently to the ZFNs as described by DeKelver and leave at least 4 hours between them as required in claim 2. Those of ordinary skill in the art at the time of filing would have been motivated to do so to allow cleavage of the target sequence. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of successfully wait at least 4 hours before introducing the ZFNs. 

Claim 5 has been included because ZFNs can be delivered using AAV (para 154, 156). 
Claim 6 has been included because AAVS1 is a safe harbor gene.
Claim 7 has been included because DeKelver taught the cell can be administered to a subject lacking a protein (para 11, 136). The donor sequence encoded a protein (claim 13)(Fig. 1) that may fix an aberrant gene in a cell (para 132, 155). 
Claim 8 has been included because the cell may be a stem cell (para 158, 160, 161), such as a CD34+ cell (para 160, 163). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DeKelver (2008/0299580) as applied to claims 1-3, 5-8 and further in view of Holmes (2015/0110762; effective filing date 10-17-13, the filing date of provisional application 61/892348). 
DeKelver transfected isolated human K562 or 293T cells animal cells with a vector comprising a donor sequence and a vector encoding a pair of ZFNs that target a sequence in an endogenous AAVS1 gene such that the donor sequence was integrated into the target gene (pg 11-12, para 126-128; pg 16, Example 2). The donor can be delivered using an AAV vector, specifically (para 154, 156). The donor sequence can be introduced prior to, concurrently with, or subsequent to, the nuclease pair (para 137). 
However, Holmes taught delivering ZFNs using mRNA. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to deliver a vector encoding ZFNs as described by DeKelver using mRNA described by Holmes. Those of ordinary skill in the art at the time of filing would have been motivated to do so to prevent issues associated with random plasmid integration into the genome. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeKelver (2008/0299580) as applied to claims 1-3, 5-8 and further in view of Gabriel (Human Gene Therapy, April 2013, Vol. 24, pg 80-93). 
DeKelver transfected isolated human K562 or 293T cells animal cells with a vector comprising a donor sequence and a vector encoding a pair of ZFNs that target a sequence in an endogenous AAVS1 gene such that the donor sequence was integrated into the target gene (pg 11-12, para 126-128; pg 16, Example 2). The donor can be delivered using an AAV vector, specifically (para 154, 156). The donor sequence can be introduced prior to, concurrently with, or subsequent to, the nuclease pair (para 137). Therefore, DeKelver taught all the limitations of claim 1. DeKelver did not teach using AAV2 to introduce the donor sequence as required in claim 9. 

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to deliver a vector encoding ZFNs as described by DeKelver using AAV2 described by Gabriel. Those of ordinary skill in the art at the time of filing would have been motivated to do so to improve transduction efficiency in vitro and in vivo. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.  
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632